 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7

 8    CLAY VINSON HAYNES,
                                                   NO: 4:19-CV-5182-TOR
 9                             Petitioner,
                                                   ORDER DISMISSING ACTION FOR
10          v.                                     FAILURE TO EXHAUST

11    COMMANDER TOM CROSKEY,

12                             Respondent.

13

14         BEFORE THE COURT is Petitioner’s First Amended Petition for Writ of

15   Habeas Corpus pursuant to 28 U.S.C. § 2241, ECF No. 10. Petitioner, a pretrial

16   detainee at the Benton County Jail, is proceeding pro se and in forma pauperis.

17   Respondent has not been served.

18         It plainly appears from the documents presented that Petitioner did not exhaust

19   his state court remedies. Therefore, this action will be dismissed. See Peterson v.

20   Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003); Vang v. Nevada, 329 F.3d 1069, 1075




     ORDER DISMISSING ACTION FOR FAILURE TO EXHAUST -- 1
 1   (9th Cir. 2003). Petitioner has presented no basis for this Court’s intervention in

 2   pending state court proceedings. See Perez v. Ledesma, 401 U.S. 82, 85 (1971).

 3         Therefore, IT IS HEREBY ORDERED this action is DISMISSED

 4   WITHOUT PREJUDICE for failure to exhaust state court remedies.

 5         All pending motions are DENIED AS MOOT.

 6         Petitioner’s in forma pauperis status is REVOKED.

 7         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

 8   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

 9   that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

10   taken in good faith and there is no basis upon which to issue a certificate of

11   appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

12   appealability is therefore DENIED.

13         DATED November 6, 2019.

14

15                                   THOMAS O. RICE
                              Chief United States District Judge
16

17

18

19

20




     ORDER DISMISSING ACTION FOR FAILURE TO EXHAUST -- 2
